Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
In communications filed on 6/10/2022, claims 1, 2, 4-7, 9-14, 16-18, and 20 are presented for examination. Claims 1, 13, and 17 are independent.
Amended claim(s): 1, 2, 4, 6, 7, 13, 14, 16-18, and 20.
Rejection of claims under 35 USC 101 have been fully considered and are not persuasive. Contrary to Applicant’s argument, the recited element ‘computer processor’ is neither a hardware element nor is positively recited in the claim. The recited ‘computer processor’ is being used to execute instructions, however, the ‘computer processor’ is not part of the claimed ‘data manager’ or the recited ‘data register’.
Applicants’ arguments, see Applicant Arguments/Remarks filed 6/10/22, with respect to claim(s) rejected under prior art have been considered but are unpersuasive. Contrary to Applicant’s argument’s, Wang explicitly discloses the inherent feature of public-private key pair authentication in PKI cryptography systems (Wang: ¶75, ¶115-¶116, i.e., the authentication using corresponding public-private key pairs). Wang further discloses creation of data records in the blockchain databases (Wang: ¶13, ¶31-¶32, ¶49, i.e., the creation of the asset (i.e., record) in the blockchain databases).
   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1, 2, 4-7, 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
3.	Based upon consideration of all the relevant factors with respect to the claim as a whole, claim 1 and dependent claims 2, 4-7, 9-12 are held to claim software per se, and are therefore rejected as non-statutory subject matter under 35 U.S.C. 101. The rationale for this finding is explained below:

Claim 1 is rejected under 35 U.S.C. 101 as directed to non-statutory subject matter of software, per se. The claims lack the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 U.S.C. 101. In this case, applicant has claimed a "data manager" in the preamble to the claim without reciting any hardware element in the body of the claim; this implies that Applicants are claiming a system of software, per se, lacking the hardware necessary to realize any of the underlying functionality. Note the recited element of ‘computer processor’ is not part of the data manager. The processor is being used to execute instructions. However, the data manager does not comprise the ‘computer processor’ as recited in the claim. Therefore, claims 1, 2, 4-7, 9-12 are directed to non-statutory subject matter as computer programs, per se.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2019067944 A1 (hereinafter ‘Wang’).

As regards claim 13, Wang (WO 2019067944 A1) discloses: A method, comprising: (Wang: Figs 2, 4, 9, ¶23, ¶61, ¶95, i.e., the storage in the form of blockchains including for identity and resources tracking) 
obtaining data associated with an entity, wherein the entity registered with an identity chain using a public key associated with the entity; (Wang: Fig. 4, ¶61, ¶72, i.e., the registered entity with the blockchain based on the public key of the entity), wherein the public key verifies that a private key signed object identifier is authentic; (Wang: ¶75, ¶115-¶116, i.e., the authentication using corresponding public-private key pairs)
obtaining an object identifier associated with the data by storing the data in data storages as a record; and (Wang: Fig. 3, ¶23, ¶59-¶60, ¶88-¶89, i.e., recording the interaction data as a record in a blockchain wherein the interaction has an identifier), wherein the data storages generate the record; (Wang: ¶13, ¶31-¶32, ¶49, i.e., the creation of the asset (i.e., record) in the blockchain databases)
recording, on the data availability chain, both of: the record using a private key associated with the entity, and the object identifier. (Wang: ¶23-¶26, ¶57-¶60, i.e., recording interaction data as a record in the blockchain is based on the private key wherein the interaction data is associated with an identifier)

Claim 17 recites substantially the same features recited in claim 13 above and are rejected based on the aforementioned rationale discussed in the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of US 20190251563 A1 (hereinafter ‘Yan’).

As regards claim 14, Wang discloses the method of claim 13. However, Wang does not but in analogous art Yan (US 20190251563 A1) teaches: obtaining a data exchange proposal for a smart contract associated with the data (Yan: Fig. 4, ¶31-¶33, ¶104-115, i.e., the smart contract deployed to perform transfers of asset objects in a consortium blockchain) wherein the data exchange proposal specifies authorized data access requirements for a second entity; (Yan: Fig. 4, ¶31-¶33, ¶68, ¶74-¶75, ¶104-116, ¶156, i.e., the smart contract deployed to perform transfers of asset objects in a consortium blockchain wherein the transfer rules are checked to perform the transfer wherein the transfer is performed based on the private key of the receiving user/group and the transaction is recorded on the blockchain)
making a determination that the data exchange proposal meets requirements of the smart contract, wherein the requirements of the smart contract are requirements for accessing the data; (Yan: Fig. 4, ¶31-¶33, ¶104-115, i.e., the smart contract deployed to perform transfers of asset objects in a consortium blockchain wherein the transfer rules are checked to perform the transfer) and performing an action set to provide access to the data based on the determination. (Yan: Fig. 4, ¶31-¶33, ¶104-115, i.e., the smart contract deployed to perform transfers of asset objects in a consortium blockchain wherein the transfer rules are checked to perform the transfer)
wherein the requirements of the smart contract are requirements for accessing the data; and performing an action set to provide access to the data based on the determination, wherein the action set comprises verifying authenticity of the data exchange proposal, and wherein performing the action set comprises: appending a transaction to an exchange chain, wherein the transaction specifies an identity of the second entity. (Yan: Fig. 4, ¶31-¶33, ¶68, ¶74-¶76, ¶104-117, ¶156-¶158, i.e., the smart contract deployed to perform transfers of asset objects in a consortium blockchain wherein the transfer rules are checked to perform the transfer wherein the transfer is performed based on the private key of the receiving user/group and the transaction is recorded on the blockchain wherein authentication of the sender/receiver is performed using credentials and public-private keys deployed on the blockchain)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang to include well-known blockchain technology of smart contracts to manage objects in blockchains including transfer of objects by executing smart contracts that verify the rules as taught by Yan with the motivation to provide object management on blockchains (Yan: ¶3-¶4)

Claim 18 recites substantially the same features recited in claim 14 above and are rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 16, Wang et al combination discloses the method of claim 14, further comprising: obtaining a data access request, wherein the data access request comprises the object identifier and the identity of the second entity; (Yan: Fig. 4, ¶31-¶33, ¶68, ¶74-¶76, ¶104-116, ¶156, i.e., the smart contract deployed to perform transfers of asset objects in a consortium blockchain wherein the transfer rules are checked to perform the transfer wherein the transfer is performed based on the private key of the receiving user/group and the transaction is recorded on the blockchain) making a determination that the exchange chain indicates that the second entity is authorized to access the data based on the appended transaction; and (Yan: Fig. 4, ¶31-¶33, ¶68, ¶74-¶76, ¶104-116, ¶156, i.e., the smart contract deployed to perform transfers of asset objects in a consortium blockchain wherein the transfer rules are checked to perform the transfer wherein the transfer is performed based on the private key of the receiving user/group and the transaction is recorded on the blockchain) providing access to the data based on the determination. (Yan: Fig. 4, ¶31-¶33, ¶68, ¶74-¶76, ¶104-117, ¶156-¶158, i.e., the smart contract deployed to perform transfers of asset objects in a consortium blockchain wherein the transfer rules are checked to perform the transfer wherein the transfer is performed based on the private key of the receiving user/group and the transaction is recorded on the blockchain)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang to include well-known blockchain technology of smart contracts to manage objects in blockchains including transfer of objects by executing smart contracts that verify the rules as taught by Yan with the motivation to provide object management on blockchains (Yan: ¶3-¶4)

Claim 20 recites substantially the same features recited in claim 16 above and are rejected based on the aforementioned rationale discussed in the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432